DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 53 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramberg et al. (US 8,277,743).
Regarding claim 53, the reference Ramberg et al. discloses a modular reactor system suitable for carrying out processes on an industrial scale comprising mixing, chemical reactions, heat exchange and/or separations of chemical reactants and/or (by)products (see Abstract;  col. 3, lines 9-52) the reactor system comprising at least one additive manufactured module, the additive manufactured module being configured for performing at least one process (see col. 5, lines 45-52); wherein the additive manufactured module is formed from a ceramic precursor additive material sintered to form a ceramic carrier structure having at least one ceramic cavity defined therein (see col. 3, lines 9-52; col. 6, lines 19-20; col. 14, lines 43-67).
Claim 53 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Protasova et al. (WO 2018/178312).
Regarding claim 53, the reference Protasova discloses a modular reactor system suitable for carrying out processes on an industrial scale comprising mixing, chemical reactions, heat exchange and/or separations of chemical reactants and/or (by)products (see Abstract; para. [0001]), the reactor system comprising at least one additive manufactured module (15), the additive manufactured module being configured for performing at least one process, and optionally, an external housing (111) (see paras. [0001]; [0008]; Fig. 1); wherein the additive manufactured module is formed from a ceramic precursor additive material sintered to form a ceramic carrier structure having at least one ceramic cavity defined therein (see paras. [0031]-[0032]; [0049]; Figs. 1-6). 

Allowable Subject Matter
Claims 1, 4-17, and 45-52 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, pages 9-10, filed on 1 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 4-17, 45, and 46 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774